Title: From Benjamin Franklin to John Diot, 28 October 1779
From: Franklin, Benjamin
To: Diot, John


SirPassy, Oct. 28. 1779.
I received your favour of the 22d Instant. inclosing the Packet of Mr. Butlers and Mr. Galwey’s Papers with the receipt for those sent to Mr. Clonard, and am extreamly oblig’d by your Care in sending them. As to the Trunks of Clothes, as they are advertised for sale, it seems to be best that the Person who desires to have them, and to whom I have sent the advertisement, should get some one to bid for them. With great Regard I have the honour to be. Sir, &c.

M. Diot.

